DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0009778 A1 to Hanano in view of U.S. Patent Publication No. 2009/0166961 A1 to Namikawa.
As to claim 9, Hanano discloses an image processing apparatus (100 of figure 1A and paragraph 0027-0028), comprising: 
a convey controller (CPU 105) that controls, based on a setting of a thickness of a document sheet, conveyance of the document sheet by a conveyor (controls the automatic document feeding unit; paragraphs 0028-0029); 
a scanner that scans the document sheet conveyed by the conveyer (scanner unit 102; paragraph 0028); and 
a user interface (display unit 108/operation unit 109), 
wherein, in a case where the image processing apparatus receives a second setting of the thickness of the document sheet via a network from an external apparatus (settings from scan application) in a state where a first setting of the thickness of the document sheet is received by the user interface (settings from MFP 100) and set, the image processing apparatus sets the second setting as the setting of the thickness of the document sheet (scan setting is set according to scan setting of the application; 1701/1702 of figure 14 and paragraphs 0103-0105).
Hanano does not expressly disclose the scan setting is for setting of the document thickness and the document is conveyed based on thickness of the document.

It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Hanano’s image processing apparatus by the teaching of Namikawa because it would allow for controlling the speed of the conveyor based on the document thickness setting that was set by the application. 
As to claim 10, Hanano further discloses wherein the second setting is set by a user at the external apparatus (scan application 500 of figure 5).
As to claim 11, Namikawa further discloses wherein the first setting includes a setting of a thick sheet (paper thickness; paragraphs 0033-0034; 0037-0038).
As to claim 12, Namikawa further discloses wherein the second setting includes a setting of a thick sheet (paper thickness; paragraphs 0033-0034; 0037-0038).
As to claim 13, Namikawa further discloses wherein the convey controller sets a conveyance speed of the document sheet by the conveyor (paragraphs 0033-0034; 0037-0038).
As to claim 15, claim 15 is for a control method (figure 15) that corresponds to apparatus claim 9. Therefore, it has been analyzed and rejected based on apparatus claim 9 above.
As to claim 16, claim 16 is for a non-transitory computer-readable storage medium (106 of figure 1A) that corresponds to apparatus claim 9. Therefore, it has been analyzed and rejected based on apparatus claim 9 above.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0009778 A1 to Hanano in view of U.S. Patent Publication No. 2009/0166961 A1 to Namikawa and in further view of U.S. Patent Publication No. 2017/0126914 A1 to Koyanagi.
As to claim 14, Hanano further discloses wherein the image processing apparatus performs remote scanning in which the document sheet, which is conveyed by the conveyor, is scanned by the scanner in accordance with an instruction from the external apparatus (MFP 100 to perform scanning based on selected settings using scanner application; figures 4-6).  
Hanano does not expressly disclose wherein the remote scanning is finished in a case where scanning of a specified number of pages specified by the external apparatus from among document sheets placed on a tray has been completed.
Koyanagi, in the same area of image reading apparatus, teaches wherein the remote scanning is finished in a case where scanning of a specified number of pages specified by the external apparatus from among document sheets placed on a tray has been completed (scanning is completed when a specified number of documents have been scanned; paragraph 0095).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Hanano’s image processing apparatus by the teaching of Koyanagi because it would allow the system to scan a number of sheets specified by user according to user’s preference.
Allowable Subject Matter
Claims 1-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/           Primary Examiner, Art Unit 2675